                     Case 1:17-cr-00684-ER Document 116 Filed 10/11/18 Page 1 of 2



                                                    LAW OFFICES OF

                                              JEFFREY LICHTMAN
                                                  11 EAST 44 T H STREET

                                                       SUITE 501

                                               NEW YORK. NEW YORK 10017

JEFFREY LICHTMAN
                                                www.jeffreylichtman .com
                                                                                                       PH: (212) 581-1001

JEFFREY EINHORN                                                                                        FX: (212 ) 581 -4999

PAUL TOWNSEND

                                                        October 11 ,2018

         VIAECF
         Hon. Edgardo Ramos
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, New York 10007

                   Re:   United States v. Lamont Evans, et aI., 17 CR 684 (ER)

         Dear Judge Ramos:

                 I am writing on behalf of defendant Tony Bland to respectfully request a modification of
         the defendant' s conditions of release which would permit him to travel to New Jersey from
         October 25-28, 2018 in order to visit Princeton University with his teenage son in anticipation of
         possibility attending this institution. Mr. Bland' s Pretrial Services officer has approved this trip
         and the government, by AUSA Noah Solowiejczyk, has no objection to this request. And of
         course, should Your Honor approve this request, Mr. Bland will provide Pretrial Services with a
         detailed itinerary of his whereabouts.

                 By way of background, on October 10, 2017, Judge Parker released Mr. Bland on a
         $100,000 personal recognizance bond signed by two financially responsible persons with the
         special conditions that: 1) his travel be restricted to the Southern and Eastern Districts of New
         York, and the Southern and Central Districts of California; 2) that he surrender all travel
         documents; and 3) that he refrain from any contact with his codefendants outside of the presence
         of his attorneys. Since this case began, there has not been a single suggestion that Mr. Bland has
         violated the conditions of his release.
            Case 1:17-cr-00684-ER Document 116 Filed 10/11/18 Page 2 of 2


JEFFREY LICHTMAN
  Hon. Edgardo Ramos
  United States District Judge
  October 11,2018
  Page 2


         Thank you for your consideration on this application. I remain available for a conference
  should Your Honor deem it necessary.


                                               Respectfully submitted,




  cc:    Eli Mark, Esq.
         Edward Diskant, Esq'.
         Aline FIord, Esq.
         Noah Solowiejczyk, Esq.
         Robert Boone, Esq.
         Assistant United States Attorneys (by ECF)

         Francesca Tessier-Miller
         United States Pretrial Services (by email)



         So Ordered:



         Hon. Edgardo Ramos, US.DJ.
